FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $20,000.
In this case a motion for new trial based on the usual grounds was duly filed by defendant but at the hearing no ground was pressed except that of excessive damages.
This case was tried by agreement of counsel with that of Hall vs. Kelly, No. 75,688.
The evidence showed that plaintiff was struck by an automobile owned by Walsh and driven By Kelly. It was amply sufficient to sustain the verdict on the question of liability.
The Court thinks the damages as assessed by the jury are excessive for the reasons set forth in its rescript in case numbered 75,688, and therefore grants defendant’s motion for a new trial on damages only unless within five days the plaintiff file his remitti-. tur, remitting all of the verdict in excess of $12,000. If such remittitur be filed a new trial is denied, otherwise the motion for a new trial is granted on damages only.